Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pat. No. 5,586,347 to Frishkecht in view of U.S. Pub. No. 2014/0277611 to Nunn et al.
Claims 1 and 18-19, Frishkecht discloses an air mattress system and method for maintaining a desired air pressure in an inflatable object comprising an air mattress having a main chamber 4; a primary inflation device 1 capable of inflating the main chamber to a desired mattress pressure; a secondary inflation 2 device located within the air mattress and in fluid connection with the main chamber, the secondary inflation device capable of providing a supplement source of air to the main chamber and maintaining inflation of the main chamber (col. 1 lines 35-50).  Frishkech is silent to a controller.  Nunn discloses a controller 24 capable of selectively outputting instructions to air mattress components [0011].  It would have been obvious for one having ordinary skill in the art at the time of the invention to employ a controller yielding predictable results that provide a system of controls for inflating and maintaining support within the mattress.  

Claim 3, Frishknecht discloses the air mattress system wherein the primary inflation device is integral with the air mattress (fig. 1).
Claim 4, Frishknecht discloses the air mattress system wherein the secondary inflation device is integral with the air mattress (fi.g 1). 
Claim 5, Frishknecht, as modified, discloses the air mattress system, Nunn further discloses a pressure sensor operable to monitor an air pressure of the main chamber [0019].
Claim 6, Frishknecht all the limitations as stated above and further comprising an air flow control element that is in fluid connection with the main chamber and in separate fluid connection with the secondary inflation device, the air flow control element including an air flow control valve 5 that is operable to selectively direct air flow between the primary inflation device, the main chamber, and/or the secondary inflation device (col. 1 lines 29-50).
Claim 7, Frishknecht discloses the air mattress system wherein the air flow control valve is operable to open such that air may be released from the secondary inflation device into the main chamber (col. 1 lines 29-50).





Claim 10, Frishknecht, as modified, wherein Nunn further discloses a data communication between components of the air mattress system [0012] and wherein the secondary inflation device of Frishknet comprises an air reservoir having a substantially airtight compartment capable of receiving, holding, and releasing pressurized air, the air flow control valve is capable of selectively directing air flow between the air intake, the main chamber, and/or the air reservoir, and the air flow control valve is operable to open and close such that air may be released from the air reservoir into the main chamber (col. 1 lines 29-50).  
Claims 11-12, Frishknecht discloses the air mattress system further comprising a user interface 22 capable of receiving user input indicative of the desired mattress pressure 
wherein the controller is capable upon receiving the desired mattress pressure, outputs instructions; upon receiving a pressure value from the pressure sensor that equals the desired mattress pressure, output instructions for the primary inflation device to cease providing air into the main chamber; and upon receiving a pressure value from the pressure sensor that is less than the desired mattress pressure, output instructions for the secondary inflation device to provide air to the main chamber [0011][0015]-[0020].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDRICK C CONLEY whose telephone number is (571)272-7040. The examiner can normally be reached Monday-Friday 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on (571) 272-6856. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.








/FREDRICK C CONLEY/Primary Examiner, Art Unit 3673